PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,346,503
Issue Date: May 24, 2016
Application No. 13/094,753
Filing or 371(c) Date: April 26, 2011
Attorney Docket No. 79242.00200

:
:
:	DECISION ON PETITION
:
:





This is a decision on the renewed petition under 37 CFR 1.378(b), filed July 27, 2022 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by May 26, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED1.

Since power of attorney has only recently been assigned, it is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Jonya Smalls at 571-272-1619.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 Petitioner should note that the 6-month late period has expired and therefore the surcharge fee in the amount of $500 is not required. The current petition fee (fee code 1558) in the amount of $2,100 and the current 3½ year maintenance fee (fee code 1551) in the amount of $2,000 has been charged to your deposit account as authorized.